         Case 1:20-cr-00023-DLC Document 61 Filed 10/09/20 Page 1 of 1


                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    October 9, 2020
BY ECF

The Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Joseph Guagliardo,
              20 Cr. 23 (DLC)

Dear Judge Cote:

         The Government respectfully writes in the above-captioned matter regarding the Court’s
request for a submission on any additional restitution sought on behalf of the victim, Municipal
Credit Union (“MCU”), due today. The Government has been informed by MCU’s counsel that
the defendant and MCU reached a written resolution, between themselves, which included a
payment that has been made directly to MCU, thus mooting the need for a Court order.
Accordingly, the Government, after conferring with MCU’s counsel, will not be seeking further
restitution on behalf of MCU from the Court.

                                     Respectfully submitted,

                                     AUDREY STRAUSS
                                     Acting United States Attorney

                             By:     s/ Eli J. Mark/Daniel C. Richenthal
                                     Eli J. Mark
                                     Daniel C. Richenthal
                                     Assistant United States Attorneys
                                     (212) 637-2431/2109
                                     Alona Katz
                                     Special Assistant United States Attorney

cc:    (by ECF)

       John Arlia, Esq.
